 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DC Bar No. 457643)
 3 Chief, Civil Division
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6925
 6        FAX: (415) 436-6748
          Sara.winslow@usdoj.gov
 7
   Attorneys for Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   NING WU,
                                                          C 19-02523 SK
13                            Plaintiff,

14          v.                                            THIRD STIPULATION TO EXTEND DATES;
                                                          and ORDER
15   KEVIN McALEENAN, Acting Secretary of the
16   Department of Homeland Security, et al.,

17                             Defendants.

18

19       Plaintiff, by and through his attorney of record, and Defendants, by and through their attorney of
20 record, hereby stipulate, subject to the approval of the Court, to a 60-day extension of time within which

21 the Defendants must serve the answer or otherwise respond in the above-entitled action. Defendants

22 will file their response on or before January 15, 2020.

23       In light of the third requested extension for Defendants’ response to the Complaint, the parties
24 request that, if Plaintiff has not filed a motion for summary judgment by February 14, 2020,

25 ///

26 ///
27

28
     Third Stipulation to Extend Dates
     C 19-02523 SK                                    1
30
 1 Defendants must file their motion for summary judgment by March 16, 2020.

 2 Date: November 13, 2019                            Respectfully submitted,

 3                                                    DAVID L. ANDERSON
                                                      United States Attorney
 4

 5                                                               /s/
                                                      SARA WINSLOW
 6                                                    Assistant United States Attorney
                                                      Attorneys for Defendants
 7

 8
     Dated: November 13, 2019
 9                                                             /s/
                                                      JUSTIN X. WANG
10                                                    Attorneys for Plaintiff

11

12                                               ORDER

13          The Court HEREBY APPROVES the parties’ stipulation. However, the Court will not grant any

14 further extensions without a showing of extraordinary good cause.

15

16          IT IS SO ORDERED.

17

18
     Date: November 14, 2019
19                                                    SALLIE KIM
                                                      United States Magistrate Judge
20

21

22

23

24

25

26
27

28
     Third Stipulation to Extend Dates
     C 19-02523 SK                                2
30
